Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach and/or fairly suggest an accelerometer adapted to measure an acceleration along a sensing axis comprising a substrate featuring a plane; a mass having a central zone and suspended relative to the substrate; a single lever arm forming a mass force amplification structure includes a first end connected to the substrate by means of a first connection adapted to allow rotation of the lever arm about a rotation axis perpendicular to the sensing axis, and a second end connected to the mass by means of a second connection adapted to transmit the movement in translation of the mass to the lever arm whilst allowing rotation of said lever arm about the rotation axis; the second end of the lever arm being disposed at the level of the central zone of the mass; at least one strain gauge, said gauge being connected to the lever arm such that each gauge includes a first end connected to the substrate, and a second end connected to the lever arm; wherein the second connection comprising a main coupling blade rigid along the sensing axis and flexible about the rotation axis of the lever arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861